 1                                                                                                    O
 2
 3
 4
 5
 6
 7
 8
                            United States District Court
 9
                            Central District of California
10
11   Brian Whitaker,                                    Case No. 8:19-cv-00407-ODW (JDEx)
12                         Plaintiff,
13          v.                                          ORDER GRANTING
                                                        DEFENDANT’S MOTION TO
14   ELC Beauty LLC,                                    DISMISS FOR FAILURE TO STATE
15                         Defendant.                   A CLAIM [12]
16
17
18                                       I.    INTRODUCTION
19          Defendant ELC Beauty LLC (“ELC”) moves to dismiss Plaintiff Brian
20   Whitaker’s (“Whitaker”) complaint for lack of subject matter jurisdiction under Federal
21   Rule of Civil Procedure (“FRCP”) 12(b)(1) and failure to state a claim under FRCP
22   12(b)(6). (Def.’s Mot. to Dismiss (“Mot.”), ECF No. 12.) For the reasons below, ELC’s
23   Motion is GRANTED, and Whitaker is granted leave to amend his complaint.1
24                                       II.    BACKGROUND
25          Whitaker initiated this action on February 28, 2019, for violations of the
26   Americans with Disabilities Act (“ADA”) and a related state-law claim. (Compl., ECF
27
     1
28     After carefully considering the papers filed in support of the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1   No. 1.) On April 24, 2019, ELC moved to dismiss Whitaker’s Complaint for lack of
 2   subject matter jurisdiction and failure to state a claim. (See generally Mot.)
 3          Whitaker is a California resident with a physical disability who is substantially
 4   limited in his ability to walk and uses a wheelchair for mobility. (Compl. ¶ 1.) He
 5   alleges that, in February 2019, he visited ELC, located at 3333 S. Bristol Street, Costa
 6   Mesa, California, and that he encountered a transaction counter barrier inside ELC.
 7   (Compl. ¶¶ 2, 8, 11–13.) Whitaker alleges that the transaction counter does not comply
 8   with accessibility requirements under the ADA. (Compl. ¶¶ 22–23.)
 9          In its Motion, ELC argues that this Court should dismiss Whitaker’s claim
10   because he lacks standing and fails to state a claim. (Mot. 1.) Specifically, ELC argues
11   three points: (1) Whitaker fails to adequately plead injury in fact as required to establish
12   standing; (2) Whitaker fails to plead the facts required to state a claim; (3) Whitaker
13   fails to advance a cognizable legal theory. (Mot. 1.)
14                                 III.    LEGAL STANDARD
15          A Rule 12(b)(6) dismissal is proper only where there is either a “lack of a
16   cognizable legal theory” or “the absence of sufficient facts alleged under a cognizable
17   legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1988). A
18   Rule 12(b)(6) motion tests the legal sufficiency of the claims made in the complaint.
19   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). A pleading must contain “a short
20   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.
21   Civ. P. 8(a)(2). However, Plaintiff must also plead “enough facts to state a claim to
22   relief that is plausible on its face,” which requires that “the plaintiff plead factual content
23   that allows the court to draw the reasonable inference that the defendant is liable for the
24   misconduct alleged.” Fed. R. Civ. P. 12(b)(6); Bell Atl. Corp. v. Twombly, 550 U.S.
25   544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). On a Rule 12(b)(6)
26   motion, the Court must assume the truth of all factual allegations and must construe
27   them in the light most favorable to the nonmoving party. Cahill v. Liberty Mut. Ins.
28   Co., 80 F.3d 336, 337–38 (9th Cir. 1996). Where a district court grants a motion to



                                                   2
 1   dismiss, it should generally provide leave to amend unless it is clear the complaint could
 2   not be saved by any amendment. See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire
 3   & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
 4                                    IV.    DISCUSSION
 5      A.      Cognizable Legal Theory
 6      “To prevail on a discrimination claim under Title III, a plaintiff must show that:
 7   (1) he is disabled within the meaning of the ADA; (2) the defendant is a private entity
 8   that owns, leases, or operates a place of public accommodation; and (3) the plaintiff was
 9   denied public accommodations by the defendant because of his disability.” Ariz. ex rel.
10   Goddard v. Harkins Amusement Enters., 603 F.3d 666, 670 (9th Cir. 2010) (citing
11   Molksi v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007)). Further, if the plaintiff
12   fails to identify an architectural barrier under the ADA, it necessarily follows that the
13   Complaint fails to plead a cognizable legal theory under the ADA. See Conservation
14   Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (“A district court’s dismissal for
15   failure to state a claim under Federal Rule of Civil Procedure 12(b)(6) is proper” where
16   the Complaint lacks a cognizable legal theory.).
17           Here, the parties do no dispute that Whitaker is disabled, or that ELC owns or
18   operates a place of public accommodation. Rather, at issue is whether ELC’s “crowded
19   . . . transaction counters with merchandise and displays,” denied Whitaker a public
20   accommodation and constitutes an unlawful barrier under the ADA. (Pl.’s Opp’n to
21   Mot. (“Opp’n”) 3–4, ECF No. 15.) Whitaker only cursorily opposes ELC’s cognizable
22   legal theory argument. (See generally Opp’n.) Accordingly, the Court finds that the
23   sole deficiency that Whitaker alleges is that the placement of merchandise and displays
24   on the transaction counter violates the ADA Accessibility Guidelines (“ADAAG”)
25   standards (the “2010 Standards”). (Opp’n 3–4 n. 11; see 28 C.F.R. § 36.104; 2010
26   Standards §§ 904.4, 904.4.1.)
27           Courts addressing this issue routinely find that the lack of clear space or the
28   placement of merchandise on transaction counters violates neither the 2010 Standards



                                                 3
 1   nor the ADA. Kong v. Mana Inv. Co., No. SA CV 18-01615-DOC (DFM), 2019 WL
 2   3220027, at *3 (C.D. Cal. May 1, 2019) (“Nothing in the plain language of § 904.4.1 or
 3   its exception suggests that any particular amount of ‘clear’ space on the surface of a
 4   sales or service is required.”); Johnson v. Starbucks Corp., No. CV 17-02454-WHA,
 5   2019 WL 1427435, at *3 (N.D. Cal. Mar. 29, 2019) (“the inquiry into whether a sales
 6   or service counter satisfies Section 904.4.1’s length requirement turns on the length of
 7   the counter as built, not on the length of ‘clear’ counter space.”); Johnson v. Starbucks
 8   Corp., No. 5:13-CV-01414 HRL, 2015 WL 877493, at *4 (N.D. Cal. Feb. 27, 2015).
 9   Whitaker alleges no other deficiencies with the transaction counter that constitute an
10   unlawful barrier. Accordingly, Whitaker has failed to put forth a cognizable legal
11   theory. See Conservation Force, 646 F.3d at 1242 (dismissal for failure to state a claim
12   under Fed. R. Civ. P. 12(b)(6) is proper where, as here, the Complaint lacks a cognizable
13   legal theory).
14         Consequently, the Court finds Plaintiff has failed to state a claim in accordance
15   with Federal Rule of Civil Procedure 12(b)(6). Therefore, Defendant’s motion to
16   dismiss based on lack of cognizable legal theory is GRANTED.
17                                    V.    CONCLUSION
18         For the reasons discussed above, ELC’s Motion to Dismiss is GRANTED.
19   However, the Court does not find that amendment would be futile. It is conceivable,
20   according to the facts of the case, that Whitaker could state a cognizable legal theory.
21   Accordingly, the Court grants Whitaker leave to amend his Complaint and refile no
22   later than 14 days from the date of this order.
23
24         IT IS SO ORDERED.
25
26         September 25, 2019              ____________________________________
27                                               OTIS D. WRIGHT, II
                                            UNITED STATES DISTRICT JUDGE
28




                                                 4
